DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-6, 10-15, 19-24 and 28) in the reply filed on 7/21/2021 is acknowledged. Claims 7-9, 16-18, 25-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim(s) 28 is directed towards a “A computer-readable medium storing computer executable code…”. While specification at paragraph 0035 recite some examples of this recording medium, specification does not define the term. Thus it is unclear whether the term is meant to encompass signals or not.  The broadest, reasonable interpretation of the term is applied and currently the examiner is assuming that it encompasses signals.  Signals do not fall within any of the four statutory Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and also Memorandum on Subject Matter Eligibility of Computer Readable Media, Jan 26, 2010).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, 19-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “decrypting the first PDU to obtain a first payload and a first cipher stream”, claims 10, 19 and 28 recites similar limitation. It is not clear how decryption of first PDU (single element) could result in two distinct elements (“first payload” and “first cipher stream”). It is not clear how to obtain a “cipher stream” by decrypting an encrypted data, because decryption of encrypted data results in the original (plaintext) data. As a result, proper interpretation of claims in uncertain. Claims will be interpreted as best understood by the examiner in view of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 12-14, 19, 21-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zopf et al. (US 2014/0059407 A1), hereinafter, “Zopf”.
Regarding Claims 1, 10, 19 and 28, Zopf discloses a method and corresponding apparatus and computer-readable medium for wireless communication, wherein, the apparatus comprises: 
a memory (See, Fig. 14, Numeral 1408); and 
at least one processor (See, Fig. 14, Numeral 1406) coupled to the memory (See, Fig. 14) and configured to: 
receive a first packet data unit (PDU) and a first cyclic redundancy check (CRC) that is based on the first PDU, the first PDU being encrypted based on a first nonce (See, Fig. 2 and Paragraph 0023, “In operation, the receiver 298 
decrypt the first PDU to obtain a first payload (See, Paragraph 0024, “The decoder 280 is implemented via a processing circuit coupled to decrypt a payload portion of each of the plurality of encrypted packets to generate a plurality of decrypted payload portions. The decoder 280 applies at least one chase coding technique to generate a corrected decrypted payload, based on a plurality of candidate bit error positions and further based on the corresponding parity check syndrome for at least one of the plurality of encrypted packets”) 
soft combine the decrypted first payload with a decrypted set of payloads (See, Paragraph 0025, “In an embodiment, the decoder 280 employs one or more chase coding techniques to compare the plurality of decrypted payload portions to generate the plurality of candidate bit error positions”), the set of payloads having been encrypted based on at least one nonce different than the first nonce (See, Paragraph 0037, “In this case, it is noted that AES encryption will make original and re-transmitted packets look different from each other because the AES nonce continuously changes. In particular, the AES nonce is derived from the Bluetooth clock and thus changes for every packet in eSCO links (even for re-transmissions) so that generally, no two encrypted packets will 
generate a second CRC based on the soft combined decrypted payloads and based on the first cipher stream (See, Paragraph 0026, “once the plurality of candidate bit error positions have been identified, the chase coding techniques can be employed to calculate a parity check syndrome corresponding to each of the plurality of candidate bit error positions) and 
determine whether the generated second CRC for the soft combined decrypted payloads passes a CRC check against the first CRC (See, Paragraph 0026, “compare the parity check syndrome corresponding to the plurality of candidate bit error positions to selected ones of the corresponding parity check syndrome for each of the plurality of encrypted packets and further to selectively correcting a selected one of the plurality of decrypted payload portions when a corresponding selected one of the plurality of parity check syndromes matches the parity check syndrome corresponding to one of the plurality of candidate bit error positions” and also see, Paragraph 0037).  
Regarding Claims 3, 12 and 21, the rejection of claims 1, 10 and 19 is incorporated and Zopf further discloses wherein the at least one processor is further configured to append a payload header to the soft combined decrypted payloads and zero padding the first cipher stream before generating the second CRC (See, Paragraphs 0042-0043).  
Regarding Claims 4, 13 and 22, the rejection of claims 1, 10 and 19 is incorporated and Zopf further discloses wherein to generate the second CRC the at 
Regarding Claims 5, 14 and 23, the rejection of claims 4, 13 and 22 is incorporated and Zopf further discloses wherein the at least one processor is further configured to: append a header to the soft combined decrypted payloads before generating the third CRC; and zero pad the first cipher stream before generating the fourth CRC (See, Paragraphs 0025, 0037 and 0042-0043).  .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zopf in view of Liberg et al. (US 2014/0006890 A1), hereinafter, “Liberg”.
Claims 2, 11 and 20, the rejection of claims 1, 10 and 19 is incorporated and Zopf further discloses wherein the at least one processor is further configured to: receive a set of PDUs (See, Paragraph 0023); 
decrypt each PDU in the set of PDUs after the PDU is received to obtain a corresponding decrypted payload of the decrypted set of payloads (See, Paragraphs 0024-0025) but fails to disclose send a negative ACK (NACK), after failing to properly validate a received CRC against a calculated CRC, indicating that the PDU was improperly received, wherein the first PDU is received based on the sent NACK.  
Liberg discloses sending a negative ACK (NACK), after failing to properly validate a received CRC against a calculated CRC, indicating that the PDU was improperly received, wherein the first PDU is received based on the sent NACK (See, Paragraphs 0029 and 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send, in the system of Zopf, a negative ACK (NACK), after failing to properly validate a received CRC against a calculated CRC, indicating that the PDU was improperly received, wherein the first PDU is received based on the sent NACK as taught by Liberg so that “uncorrectable error condition can be indicated and further retransmissions can be requested” (See, Zopf, Paragraph 0026).
Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zopf in view of Parvathaneni (US 2016/0021066 A1), hereinafter, “Parvathaneni”.
Regarding Claims 6, 15 and 24, the rejection of claims 1, 10 and 19 is incorporated and Zopf does not explicitly disclose wherein a message integrity check 
Parvathaneni discloses a message integrity check (MIC) portion of the first PDU is decrypted to obtain a first MIC, the method further comprising generating a second MIC based on the soft combined decrypted payloads, the method further comprising determining whether the generated second MIC passes a MIC check against the first MIC (See, Paragraphs 0025-0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Zopf, a message integrity check (MIC) portion of the first PDU is decrypted to obtain a first MIC, the method further comprising generating a second MIC based on the soft combined decrypted payloads, the method further comprising determining whether the generated second MIC passes a MIC check against the first MIC as taught by Parvathaneni because MIC provides authentication of a given packet and not just transmission errors provided with CRC (See, Parvathaneni, Paragraph 0034).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435